MEMORANDUM **
Julio Cesar Caceres, a native and citizen of El Salvador, petitions for review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal and protection under the Convention Against Torture (“CAT”). We have jurisdiction pursuant to 8 U.S.C. § 1252. We review for substantial evidence, see Gonzalez-Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003) and we deny the petition for review.
Even assuming Caceres’ testimony is found credible, substantial evidence supports the agency’s finding, in light of changed country conditions in El Salvador, that Caceres did not establish a well founded fear of future persecution. See Molino-Estrada v. INS, 293 F.3d 1089, 1095-96 (9th Cir.2002). The agency’s analysis of how overall changed country conditions affected Caceres’ specific situation was sufficiently individualized. See id. at 1096.
Because Caceres failed to establish eligibility for asylum, he necessarily fails to meet the more stringent standard for withholding of removal. See Malhi v. INS, 336 *620F.3d 989, 993 (9th Cir.2003). Substantial evidence also supports the agency’s denial of CAT relief because Caceres failed to show that it is more likely than not that he would be tortured if returned to El Salvador. See id.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.